t c memo united_states tax_court james o jondahl petitioner v commissioner of internal revenue respondent docket no filed date jon j jensen for petitioner inga c plucinski for respondent memorandum opinion goeke judge this matter is before the court on petitioner’s motion requesting for reasonable_litigation_costs under sec_7430 and rule the issue is whether 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner is entitled to the costs of litigating his federal tax_liability for the years and after he conveyed a purported qualified_offer in a letter to respondent dated date we hold that the letter of date was a qualified_offer and that petitioner is entitled to his litigation costs paid_or_incurred after conveying this offer background the underlying facts of this case are set forth in detail in jondahl v commissioner tcmemo_2005_55 we briefly revisit some of the factual and procedural background to rule on the instant motion respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent also determined fraud penalties under sec_6663 for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent sent a notice_of_deficiency to petitioner on date on date petitioner timely filed a petition in this court challenging respondent’s determinations on date petitioner sent respondent a letter indicating his willingness to settle this litigation and purporting to convey a qualified_offer under sec_7430 in part petitioner wrote the taxpayer as his qualified_offer agrees to establish as the taxpayer’s liability determined without regard to interest by agreeing to pay to the united_states dollar_figure for tax years and collectively my calculations assume that the additional liability would be allocated in the following amounts dollar_figure to the tax_year dollar_figure for the tax_year dollar_figure for the tax_year sic and dollar_figure to the tax_year this offer is in addition to the dollar_figure paid to the united_states on or about date as restitution in the criminal proceedings entitled united_states of america v james owen jondahl d c nd case no 97-cr-9 on date respondent sent petitioner a letter rejecting petitioner’s qualified_offer dated date respondent also indicated a willingness to discuss settlement on more reasonable terms on date a trial was held and on date we issued jondahl v commissioner supra petitioner’s liability including the fraud_penalty for the and tax years computed pursuant to our holding in jondahl and rule is dollar_figure petitioner now moves for the award of litigation costs in the amount of dollar_figure based on the qualified_offer conveyed in his date letter 2after our decision in jondahl v commissioner tcmemo_2005_55 petitioner sent respondent a letter requesting litigation costs based on his qualified_offer of date at first respondent informed petitioner that he was not entitled to litigation costs because the restitution payment plus the additional dollar_figure was less than the amount petitioner owed subsequently in a letter dated date respondent rejected petitioner’s request for litigation costs because petitioner’s date letter was not a qualified_offer under sec_7430 and sec_301_7430-7 proced admin regs discussion sec_7430 authorizes the award of reasonable_litigation_costs paid_or_incurred in a court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code the taxpayer must establish that he is the prevailing_party has exhausted the available administrative remedies has not unreasonably protracted the court proceedings and has claimed litigation costs that are reasonable sec_7430 and b the taxpayer bears the burden of proving that these requirements are met rule e a taxpayer is generally the prevailing_party if the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues sec_7430 under sec_7430 even if the taxpayer meets the requirements of a prevailing_party under sec_7430 the taxpayer will not be treated as a prevailing_party if respondent’s position in the proceeding was substantially justified under sec_7430 a party shall also be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party under subsection g the qualified_offer provision of sec_7430 applies without regard to whether respondent’s position in the matter is substantially justified see 117_tc_48 affd 55_fedappx_476 9th cir mcgowan v commissioner tcmemo_2005_80 respondent concedes that petitioner has exhausted the available administrative remedies did not unreasonably protract the proceedings and claims litigation costs that are reasonable respondent instead argues that petitioner cannot be considered a prevailing_party under sec_7430 because the offer submitted by petitioner was not a valid qualified_offer under sec_7430 respondent argues that the offer was not made with respect to all of the adjustments at issue and only those adjustments did not clearly specify the amount offered and if accepted would not have fully resolved petitioner’s liability for the taxable years at issue respondent also argues that petitioner’s motion should be denied because petitioner did not include an affidavit demonstrating that he met the net_worth requirements set forth in the equal_access_to_justice_act u s c sec d b at the time his petition was filed sec_7430 rule petitioner has since filed an affidavit with supporting exhibits that show his net_worth was dollar_figure at the time his petition was filed we find that petitioner meets the net_worth requirements of sec_7430 a qualified_offer is defined in sec_7430 as a written offer which a is made by the taxpayer to the united_states during the qualified_offer_period b specifies the offered amount of the taxpayer’s liability determined without regard to interest c is designated at the time it is made as a qualified_offer for purposes of this section and d remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date the trial begins or the 90th day after the date the offer is made sec_301_7430-7 proced admin regs provides that a qualified_offer specifies the offered amount if it clearly specifies the amount for the liability of the taxpayer the offer may be a specific dollar amount of the total liability or a percentage of the adjustments at issue in the proceeding at the time the offer is made additionally this amount must be with respect to all of the adjustments at issue in the administrative or court_proceeding at the time the offer is made and only those adjustments id finally the specified amount must be an amount the acceptance of which by the united_states will fully resolve the taxpayer’s liability and only that liability for the type or types of tax and the taxable_year or years at issue in the proceeding id respondent argues that petitioner’s offer does not clearly specify the offered amount for petitioner’s liability because it fails to add together the amounts petitioner claims were offered in the letter respondent argues in the alternative that to the extent the offer does clearly specify an amount the amount is only dollar_figure we find petitioner’s letter of date to be clear in its offer to establish petitioner’s liability including fraud penalties for the and tax years as dollar_figure in his letter petitioner writes the taxpayer as his qualified_offer agrees to establish as the taxpayer’s liability determined without regard to interest by agreeing to pay to the united_states dollar_figure for the tax years and collectively in attempting to allocate this amount in the next sentence petitioner refers to this dollar_figure as the additional liability in the very next sentence petitioner explains that this offer is in addition to the dollar_figure paid to the united_states on or about date as restitution in the criminal proceedings entitled united_states of america v james owen jondahl d c nd case no cr-9 the suggestion that this offer lacks clarity by virtue of the fact that petitioner did not explicitly perform for respondent the simple calculation of adding the dollar_figure to the dollar_figure is unpersuasive respondent further argues that if petitioner intended his offer to be dollar_figure then he should have allocated that amount over the tax years at issue instead according to respondent petitioner attempted to allocate only the additional dollar_figure which we discuss in greater detail below the dollar_figure was paid_by petitioner in restitution as part of the resolution of the criminal tax charges for which he was convicted in the pre- sentence investigation report prepared by the u s department of probation upon which petitioner was ordered to pay restitution to the internal_revenue_service irs petitioner’s additional income and resulting federal_income_tax liabilities for each of the and tax years were detailed with specificity that petitioner did not reproduce the pre-sentence report as part of his offer letter does not make the offer any less clear we find petitioner’s offer to be clear as to the amount offered as petitioner’s liability--dollar_figure respondent next argues that petitioner’s offer was not valid because it was not with respect to all of the adjustments at issue and only those adjustments as required by sec_301 c proced admin regs respondent argues because the dollar_figure was paid in restitution more than years ago pursuant to a criminal judgment entered against petitioner it was not an adjustment at issue in this case as discussed above the 4the pre-sentence report was specific enough to include additional income such as petitioner’s receipt of a stereo in lieu of payment from a client which he then gave to his girlfriend discussed in jondahl v commissioner tcmemo_2005_55 slip op pincite dollar_figure was paid_by petitioner in restitution to the irs as part of the resolution of his criminal case a review of the pre-sentence investigation report shows that the amounts for which petitioner was required to pay restitution are the very same adjustments at issue in this case including for instance the commissions relating to petitioner’s sale of real_estate payments by taxman for petitioner’s furniture and the sale of petitioner’s crop hail insurance_business accordingly we reject respondent’s contention that the dollar_figure represents an adjustment not at issue finally respondent argues that petitioner’s offer fails because it would not fully resolve petitioner’s liability and only that liability for the type or types of taxes and the taxable_year or years in the proceeding required by sec_301_7430-7 proced admin regs in the offer letter petitioner’s counsel writes of the dollar_figure amount that the additional liability would be allocated in the following amounts dollar_figure to the tax_year dollar_figure for the tax_year dollar_figure for the tax_year and dollar_figure to the tax_year the problem with this attempted allocation is that the tax_year was not at issue however looking at this allocation in its context we find that the inclusion of the tax_year was nothing more than a typographical error of petitioner’s counsel the preceding sentence clearly indicates that the dollar_figure was to establish petitioner’s liability for the tax years and we do not believe petitioner intended to include the tax_year in attempting to resolve the matter nor do we find that respondent understood petitioner’s offer as attempting to include the tax_year thus we find the inadvertent inclusion of did little to lessen the import of petitioner’s offer to establish his tax_liability determined without regard to interest for tax years and by agreeing to pay dollar_figure in addition to the dollar_figure he had already paid in restitution accordingly we find that the offer conveyed by petitioner meets the requirements of a qualified_offer under sec_7430 and sec_301_7430-7 proced admin regs petitioner offered to establish his liability including fraud penalties and without regard to interest for the and tax years as dollar_figure because this amount is greater than the amount of petitioner’s liability as determined by this court in jondahl v commissioner tcmemo_2005_55 and computed pursuant to rule petitioner is entitled to his litigation costs of dollar_figure incurred after communicating his qualified_offer on date an appropriate order will be issued
